IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60385
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL G. ROBERTS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CV-174-WS
                       --------------------
                         February 22, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.

PER CURIAM:*

     Michael G. Roberts appeals the district court’s denial of

his motion for release on bond pending the disposition of his 28

U.S.C. § 2255 motion.   Release on bail should be granted to a

prisoner pending post-conviction habeas review “only when the

petitioner has raised substantial constitutional claims upon

which he has a high probability of success, and also when

extraordinary or exceptional circumstances exist which make the

grant of bail necessary to make the habeas remedy effective."

Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).   Examples

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60385
                                -2-

of “extraordinary circumstances” include the serious

deterioration of the petitioner’s health while incarcerated,

short sentences for relatively minor crimes so near completion

that extraordinary action is essential to make collateral review

truly effective, and extraordinary delay in processing a habeas

petition.   See id. at 702 n.1.

     Regardless of the merits of Roberts’ claims, on which the

district court has not yet ruled, Roberts has failed to show the

existence of any "extraordinary or exceptional circumstances"

necessitating his release on bond to make the post-conviction

remedy effective.   Because Roberts’ allegations thus do not

justify a grant of release on bail pending determination of the

merits of his § 2255 motion, the district court did not err by

denying Roberts’ motion for bond.   See id. at 703.

     AFFIRMED.